Citation Nr: 1719861	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent, or separate compensable schedular disability rating, for the service-connected left knee cartilage injury, on the basis of limitation of motion. 

2.  Entitlement to an initial schedular disability rating in excess of 10 percent, or separate initial compensable schedular disability rating, for the service-connected left hip degenerative joint disease (DJD), on the basis of limitation of motion.

3.  Entitlement to a combined extra-schedular disability rating for the service-connected left knee cartilage injury, left hip DJD, left ankle arthritis with partial ligament tear, and residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, the Veteran attended a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In March 2014, the Board addressed the issues of entitlement to increased schedular or separate ratings for the Veteran's service-connected left knee cartilage injury and left hip DJD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion for remand (JMR) in October 2014.  The case was most recently before the Board in May 2015, at which time it was remanded for additional development.  It has since been returned to the Board for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



The issue of entitlement to a combined extra-schedular disability rating for the service-connected left knee cartilage injury, left hip DJD, left ankle arthritis with partial ligament tear, and residuals of a right knee injury is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's service connected left hip disability has been manifested by painful motion, flexion limited to no worse than 90 degrees with pain beginning at 40 degrees, extension to no worse than 5 degrees with pain noted at endpoint, abduction to 30 degrees, adduction to 15 degrees, external rotation to 15 degrees, and internal rotation to 10 degrees, without evidence of ankylosis, flail hip joint, or impairment of the femur.

2.  The Veteran's service-connected left knee disability has been manifested by painful motion and by flexion to no worse than 90 degrees with pain beginning at 65 degrees, and extension to no worse than 10 degrees with pain; however, there is no evidence of ankylosis, recurrent subluxation impairment of the tibia or fibula, genu recurvatum, or knee replacement, and he has received a separate disability evaluation based on symptoms that closely resemble that of symptomatic removal of a semilunar cartilage.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial disability rating in excess of 10 percent for left hip DJD based on painful limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5251-5253 (2016).



2.  Throughout the appeal period, the criteria for a disability rating in excess of 10 percent for left knee cartilage injury based on painful limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, in June 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

The Veteran was also afforded numerous VA examinations in response to the claims.  As will be discussed below, the Board has found these examinations to be adequate as the examination reports provided complete medical histories and competent findings.   

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  In addition, the Board notes that in the course of the Court's October 2014 remand, the parties agreed a remand was in order because the Board did not consider November 19, 2013 medical questionnaires provided by the Veteran's private physician.  The Court also indicated the Board should consider whether, based on those reports, separate or higher disability ratings may be warranted for the Veteran's left hip and left knee disabilities under applicable limitation of motion diagnostic criteria.  

Left Hip-Schedular Rating

Impairments of the hip and thigh are rated pursuant to 38 C.F.R. § 4.71a, diagnostic codes 5250-5255.  

Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which instructs the rating to be based upon limitation of motion of the specific joint involved.  If limitation of motion of the specific joint involved is noncompensable, a 10 percent rating is awarded for a major joint.

Normal range of motion of the hip is 0 to 125 flexion, and to 45 degrees abduction.  38 C.F.R. § 4.71a, Plate II (2016).

Limitation of extension of the thigh warrants a maximum 10 percent evaluation for extension limited to five degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5251.  

Limitation of flexion of the thigh warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; a 30 percent rating if flexion is limited to 20 degrees; and a maximum 40 percent rating if flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5252.  

Impairment of the thigh warrants a 10 percent rating for limitation of rotation of the thigh when the affected leg cannot toe-out more than 15 degrees; a 10 percent rating for limitation of adduction of the thigh when the legs cannot cross; and a maximum 20 percent rating for limitation of abduction of the thigh when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code, 5253.  

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Board has reviewed the results of the Veteran's entire claims file.  As noted above, the Board has an obligation to discuss relevant findings, but need not discuss each and every bit of evidence in complete detail.  Following a review of the Veteran's complete file, to include all evidence previously discussed in the Board's March 2014 decision, the November 18, 2013 questionnaire provided by the Veteran's private physician, as well as the results of a December 2014 VA examination, the Board finds neither separate nor higher disability ratings are warranted for the Veteran's left hip disability.  

Initially, the Board observes the Veteran's left hip has been assigned a 10 percent rating under Diagnostic Code 5251, based on limitation of extension.  The Veteran has also been assigned noncompensable ratings under Diagnostic Codes 5252 and 5253, based on limitation of flexion and abduction/adduction.  As noted in the Board's March 2014 decision, the Veteran's outpatient treatment, private treatment records, October 2009 VA examination, and March 2013 VA examination do show reports of pain, weakness and some limitation of motion; however, these records do not indicate flexion was limited to 30 degrees or less or that abduction was lost beyond 10 degrees.  

During his October 2009 VA examination, the Veteran reported having left hip pain.  He used a cane to help alleviate left lower extremity pain.  He could walk one to two blocks or for about 15 minutes.  He had daily flares of left leg pain and took ibuprofen daily.  He also had physical therapy that he did not find helpful.  He reported that it was difficult to work using his cane and that he was slower in completing activities of daily living.  There was tenderness in the hip area.  

Range of motion of the left hip was reduced to 90 degrees or flexion, extension was to 0 degrees, with 10 degrees of internal and external rotation, and 45 degrees of abduction with pain at 30 degrees.  There was pain with adduction and internal rotation.  Repetitive use caused increased pain.  He was noted to have full strength in his hip flexors, hip extensors, quadriceps, and hamstrings.  

The Veteran's left hip was reexamined in March 2013 when hip flexion was noted to be reduced to 100 degrees with pain at the endpoint.  Extension was noted to be to 0 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited so that the Veteran could not cross his legs.  Rotation was not limited so that the Veteran could not toe out more than 15 degrees.  He was unable to perform repetitive motion testing of the left hip. 

In a November 2013 statement from the Veteran's private physician, his range of motion of the left hip was limited to 95 to 100 degrees of flexion, 20 degrees of internal rotation, and 30 degrees of external rotation.

A November 18, 2013 questionnaire provided by the same physician indicated the Veteran's left hip flexion was limited to 90 degrees with pain initially starting at 40 degrees.  Extension was limited to 0 degrees with pain at 5 degrees.  The clinician also stated the Veteran did not have abduction lost beyond 10 degrees, adduction limited to such degree that he could not cross his legs, or rotation limited to such degree that the Veteran could not toe-out more than 15 degrees.  

During the Veteran's most recent December 2014 VA examination, the examiner found the Veteran's left hip flexion was limited to 90 degrees, extension was limited to 10 degrees, abduction was limited to 30 degrees, adduction to 15 degrees, and external/internal rotation were limited to 30 and 10 degrees respectively.  The examiner stated pain caused functional impairment, but that repetitive use did not result in additional functional loss.  

In sum, the Board notes the Veteran has exhibited painful extension, which warrants a 10 percent rating in the course of the appeal period.  However, the Veteran's flexion has not ever been assessed as limited to 45 degrees or less.  Though the Veteran's private physician indicated the Veteran experienced pain at 40 degrees of flexion, his pain did not functionally preclude him at that point.  As such, neither a higher nor separate rating is warranted under Diagnostic Code 5252.  Additionally, the evidence has not shown the Veteran has experienced abduction of less than 10 degrees, adduction limited to such degree that he could not cross his legs, or rotation limited to such degree that the Veteran could not toe-out more than 15 degrees.  Therefore, the Board finds a higher or separate rating is also not warranted under Diagnostic Code 5253.  In sum, the Board finds the schedular criteria for a higher or separate rating for the service-connected left hip disability are not met.  

Left Knee-Schedular Rating

In the March 2014 decision, the Board assigned a separate 10 percent disability rating for the Veteran's left knee disability, pursuant to Diagnostic Code 5259, as analogous to symptomatic removal of the semilunar cartilage.  The Veteran did not appeal that separate rating, as such, the Board will not further address that separate evaluation.  Rather, the Veteran seeks a higher or separate disability rating under the limitation of motion diagnostic codes.  Presently, the Veteran has been assigned a 10 percent rating for limitation of motion and pain in accordance with 38 C.F.R. § 4.59.  

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2016) (normal leg flexion and extension is between 0 degrees and 140 degrees). 

Over the entire course of the appeal period, the Veteran's left knee flexion was limited at worst to 90 degrees with pain at 65 degrees.  Extension has been limited at worst to 10 degrees, with pain noted at 15 degrees.  Thus, the findings for flexion fail to meet the criteria for a compensable evaluation based on limitation of motion; however, the Veteran's extension findings warrant a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Chronic pain has been reported in the knee throughout the claim and appeal.   However, the evidence of record does not support a rating in excess of 10 percent for the knee disability, even when taking pain into consideration.  Moreover, consistently throughout the claim, no additional limitation of joint function was shown after repetition due to pain, fatigability, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Though the Board does note the RO appears to have incorrectly assigned the 10 percent rating under Diagnostic Code 5260 for limitation of flexion, rather than 5261 for his limited extension, this is a mere administrative error.  In sum the evidence indicates the Veteran warrants a 10 percent rating for his limitation of extension and pain.  A separate rating for flexion is not warranted, because the Veteran's knee has never been shown to be limited to 45 degrees of flexion or less during the appeal period.  In addition, separate 10 percent ratings for pain on flexion and extension are not assignable, because doing so would violate the principles of pyramiding cited in 38 C.F.R. § 4.14.  Based on this evidence, the Board finds that neither a higher nor separate schedular rating is warranted for the Veteran's left knee at any time during the appeal period. 

In the course of the March 2014 decision, the Board found ratings were not warranted under Diagnostic Codes 5055, 5256, 5257, 5262, or 5263, because the evidence consistently indicated the Veteran did not have a left knee replacement, ankylosis, instability/subluxation, impairment of the tibia or fibula, or genu recurvatum during the appeal period.  The Veteran did not contest these findings in his appeal to the Court, and those findings are again confirmed in this decision.  

The Board has also considered the Veteran's statements, both in writing and at his hearing, with respect to the symptoms of his knee disorder.  The Veteran's statements are competent evidence as to the symptoms of his left knee disorder as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's left knee disability than his statements.

In reaching the above decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 10 percent for either the left knee disability or left hip disability, on the basis of limitation of motion, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular disability rating in excess of 10 percent, or separate compensable schedular disability rating, for the service-connected left knee cartilage injury, on the basis of limitation of motion is denied. 

Entitlement to an initial schedular disability rating in excess of 10 percent, or separate initial compensable schedular disability rating, for the service-connected left hip degenerative joint disease (DJD), on the basis of limitation of motion is denied. 





REMAND

In the course of the October 2014 remand, the Court determined the Board should consider whether an extraschedular rating was warranted, based on the combined effects of the Veteran's left ankle, left knee, right knee, and left hip disabilities.  In Thun, the Court articulated a two prong analysis for extra-scheduler consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  In rare and truly exceptional cases where disability manifestations are not adequately considered by the rating schedule, the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  In Johnson, the Federal Circuit held VA is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d. 1362, 1365 (Fed.Cir. 2014).  In this case, the Veteran has asserted he is entitled to an extraschedular rating based on the combined effects of his left ankle, left knee, right knee, and left hip disabilities.  

In a May 2015 remand, the Board concluded the Veteran's "multiple-and potentially interactive-service-connected disabilities, presents an exceptional and unusual disability picture" which may not be adequately contemplated by the scheduler rating criteria.  The Board also notes a series of letters from the Veteran's treating physician, in which he describes the Veteran's orthopedic disabilities as constituting a "complex case" in which the Veteran experienced "major functional difficulty."  Indeed the clinician indicated the Veteran was "just barely functional at work."  In addition, his physician intimated the Veteran's prior employer permitted him certain accommodations, which allowed him to maintain his employment.  The Board observes the Veteran has been in receipt of a 20 percent rating for his left ankle disability, as well as a 10 percent ratings for his left knee, right knee, and left hip disability respectively throughout the appeal period.  His combined evaluation for these disabilities is 50 percent.  

In this case, the evidence indicates the combined effects of the Veteran's left ankle, left knee, right knee, and left hip disabilities creates an exceptional or unusual disability picture.  Further, the evidence also tends to show these disabilities caused significant interference with work activities prior to his January 2013 retirement from the United States Post Office.  However, the central issue that must be resolved is whether the 50 percent combined scheduler rating adequately compensated the Veteran's unique disability picture.  The Board finds additional information is needed at this time in order to cogently answer this question.  In sum, the Board finds further development is necessary to determine whether employment records exist, which could confirm any reasonable medical accommodations that were provided to the Veteran during his period of employment.  In addition, development should be initiated to determine if employment records exist that may indicate the job functions required of the Veteran as a custodian with the United States Post Office.  Finally, a functional impairments assessment must be obtained from a qualified examiner, which explains the functions the Veteran was likely impaired or precluded from performing as a result of his service-connected left ankle, left knee, right knee, and left hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any employment records that may be pertinent to the Veteran's claim for entitlement to an extraschedular rating, to specifically include any records which demonstrate his prior job requirements, as well as any reasonable accommodation allowances provided by the Veteran's former employer.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, obtain a medical opinion following the above-noted development, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should initially determine all job functions previously required of this Veteran as a custodian with the United States Post Office.  Thereafter, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected left ankle, left knee, right knee, and left hip disabilities.  The examiner is asked to specifically state whether each job function would be impaired or precluded by these service-connected disabilities. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


